



COURT OF APPEAL FOR ONTARIO

CITATION: Saikaley (Re), 2012
    ONCA 92

DATE: 20120210

DOCKET: C53590

Winkler C.J.O., Lang and Watt JJ.A.



IN THE MATTER OF:  Samuel Saikaley





Samuel Saikaley, acting in person

Michael Davies,
amicus curiae

Michelle O'Bonsawin, for the respondent Royal Ottawa Health
    Care Group

Joanne Stuart, for the respondent Attorney General

Heard: November 29, 2011

On appeal from the decision and disposition of the Ontario
    Review Board, dated February 11, 2011.

Lang J.A.:

I.

INTRODUCTION

[1]

This appeal challenges the terms of the relief provided by the Ontario
    Review Board (the Board) following a hearing into the prolonged and unduly
    onerous restriction placed on the appellants liberty by the hospital that was
    charged with his care. The appellant claims relief on two bases: first, as
    relief available to him under the provisions of the
Criminal Code
and,
    second, as the appropriate and just remedy for the breach of his s. 7 rights

under the
Canadian Charter of Rights and Freedoms
(the
Charter
).

[2]

The appellants primary argument is that the Board erred in relying on
    the evidence and opinion of his psychiatrist, Dr. Booth. He also argues that
    the relief granted by the Board was inadequate in two ways: first, because it
    failed to grant him an absolute discharge and, second, because it increased the
    frequency of his reporting obligation.

[3]

Amicus
contends that the Board order for Mr. Saikaleys return
    to the community should not have provided the hospital with the option of
    delaying that return for up to 60 days.
Amicus
also argues for more
    extensive
Charter
relief, including a procedural review and staff
    education, to ensure that hearings are held in compliance with the provisions
    of the
Criminal Code
and the
Charter
.  Finally, he submits
    that restriction hearings should be held within 7 to 14 days, rather than the
    30 days proposed by the Board.  The Board and the Hospital argue that the
    relief granted by the Board was adequately responsive both with respect to the
Criminal
    Code
and the
Charter
remedies.

[4]

In my view, the Board made no error in refusing Mr. Saikaley an absolute
    discharge or in increasing his reporting requirement.  However, it is also my
    view that there was no basis in the evidence for the Board to delay his return
    to the community for up to 60 days. In addition, there was no evidence to
    conclude that the as soon as practicable timing of a restriction hearing
    generally means within 30 days.

[5]

Since the imposition of these time frames was not supported by the
    evidence, and not explained in the Boards reasons, I would allow the appeal to
    the extent of striking both time frames from the Boards decision. I would not
    add terms to the Boards decision providing for the procedural review and
    education requested by
amicus
. In my view, the details of implementation
    are properly left to the hospital and the Board to develop their own internal
    mechanisms to ensure compliance with the
Criminal Code
and the
Charter.
I would otherwise dismiss the appeal.

II.

BACKGROUND

(1)

Mr. Saikaleys Pre-August
    2010 Circumstances

[6]

The appellant, Samuel Saikaley, lived in the community until his
    apprehension in August 2010. He did so both before and after he was charged
    with three counts of criminally harassing certain police officers and city
    councillors in July 2007. In April 2010, Mr. Saikaley was found not criminally
    responsible (NCR) for these charges on the basis that he was suffering from a
    mental disorder that rendered him incapable of appreciating the nature and
    quality of his act or knowing that it was wrong.

[7]

The Boards initial disposition allowed Mr. Saikaley to live in the
    community at the discretion of the Royal Ottawa Mental Health Centre (Hospital)
    but it required him to report to the Hospital at least monthly. Over the next
    two months, Mr. Saikaley demonstrated difficulty complying with this requirement.
    In response, the Hospital had the appellant apprehended and detained him in its
    secure custody unit where he remained without privileges for at least six
    months.

[8]

In removing Mr. Saikaley from the community, the Hospital had significantly
    increased the restriction on his liberty. In those circumstances, the Hospital was
    required by s. 672.56(2)(b) of the
Criminal Code
to give the Board
    notice of the increased restriction, although not until that restriction had
    remained in force for a period exceeding seven days. Once the Board received the
    notice, it was required by s. 672.81(2.1) to hold a hearing to review [the restriction]
    decision  as soon as practicable.

[9]

Due to missteps on the part of the Hospital and/or the Board, Mr.
    Saikaleys restriction of liberty hearing, which ought to have been held as
    soon as practicable, did not begin until more than four months after his initial
    detention.

[10]

When
    the hearing began, the Board accepted an agreed statement of facts. From those
    facts and the other admissions and evidence, it was abundantly clear that the
    Board and the Hospital were in breach of the
Criminal Codes
scheduling requirement and that Mr. Saikaleys right to liberty and security of
    the person was infringed, contrary to s. 7 of the
Charter
. On their
    face, the breaches were serious.  They had a serious impact on Mr. Saikaley.

[11]

There
    were only two live issues before the Board. The first issue was whether the
    appellants continuing hospitalization met and continued to meet the least
    onerous and least restrictive disposition standard mandated by s. 672.54 of the
Criminal Code,
as well as the appropriate relief if it did not. The
    second issue was the appropriate remedy under s. 24(1) of the
Charter
for
    the s. 7
Charter
breach.

[12]

Regarding
    the first issue, the Board concluded that the Hospital had significantly restricted
    the appellants liberty when it apprehended him. While the Board found that his
    detention in the Hospital initially met the least onerous and least restrictive
    disposition standard, it found that his detention no longer met that standard
    at the time of the hearing. Consequently, the Board ordered Mr. Saikaleys
    release from the Hospital and his return to the community, subject to the
    potential 60-day delay. Specifically, the decision set out the Boards
expectation
that the Hospital would implement a plan to safely return [Mr. Saikaley] to
    community living within 60 days, provided there was no new development in the
    interim to justify his continued detention. At the same time, the Board increased
    Mr. Saikaleys reporting requirement from monthly to weekly.

[13]

Regarding
    the
Charter
issue, the Board refused to grant Mr. Saikaley his
    requested remedy of an absolute discharge.  Instead, the
Charter
remedy took the form of a reiteration and interpretation of the requirements
    for notice and a timely restriction hearing prescribed by s. 672.56 and s. 672.81(2.1)
    of the
Criminal Code
. In particular, the Board provided that a notice
    from a hospital to the Board should be in writing and contain the details of
    the increased restriction. It also interpreted the statutory language of as
    soon as practicable to mean that a restriction hearing should be held generally
    within no more than 30 days after the required notification is received by the
    Board.

(2)

Mr. Saikaleys Mental
    Health History

[14]

To
    review the Boards decision in context, it is helpful to consider Mr. Saikaleys
    background, which informs the degree of risk posed by his mental illness and
    the appropriate conditions necessary to balance his liberty interest with the
    public safety interest.

[15]

Mr.
    Saikaley was not troubled by mental illness as a young man. He had no history
    of and no criminal record for violent or physically aggressive behaviour. Indeed,
    he was successfully married and employed.

[16]

In
    1999, when he was 32 years of age, Mr. Saikaley began to exhibit symptoms of schizophrenia.
    Although he functioned in the community without apparent incident for several
    years, Mr. Saikaley began suffering from the delusion that the police were
    conspiring against him. His marriage failed. He believed that one officer in
    particular caused its breakdown and that the officer was torturing and
    interfering with him through the use of microwave technology. Mr. Saikaley was
    said to have attempted to protect himself from the police microwaves by wearing
    a tinfoil hat and sleeping under a metal bed.

[17]

Mr.
    Saikaley could not understand that his conspiracy theory resulted from mental
    illness. To him, it was very real. He was living it. In the language of mental
    health professionals, he lacked insight into his illness in the sense that he
    was unable to assess any treatment recommendation.

[18]

In
    July 2007, the police laid criminal harassment charges against Mr. Saikaley.
    The charges stemmed from his repeated communications to police officers and
    city councillors. Pending his trial in 2010, Mr. Saikaley continued to live in
    the community in an apartment provided by his family, whom he saw frequently.
    He complied fully with the terms of his bail. Following the April 2010 verdict
    of not criminally responsible, Mr. Saikaleys case was referred to the Board
    for disposition.

[19]

At
    its disposition hearing on June 15, the Board concluded that the least onerous and
    least restrictive disposition available for Mr. Saikaley under s. 672.54 of the
Criminal Code
was a detention order, albeit one that provided the
    Hospital with the discretion to permit him to continue living in the community.
    In order to monitor his status in the community, the Board required Mr.
    Saikaley to report to the Hospital at least monthly. The Hospital designated Dr.
    Booth as the psychiatrist to whom Mr. Saikaley was required to report.

(3)

Mr. Saikaleys
    Failure to Report

[20]

Mr.
    Saikaley arrived eight hours late for his first post-disposition reporting on
    June 30, 2010. When he arrived, Dr. Booth explained to him that he was obliged
    to report monthly.

[21]

Despite
    that explanation, Mr. Saikaley did not attend for his July 28 scheduled appointment.
    Mr. Saikaley testified that he had telephoned Dr. Booths assistant on several
    occasions beforehand, telling her that he planned to be out of town and seeking
    an appointment after his return. He was not given a later appointment because
    Dr. Booths schedule was busy. Nonetheless, Mr. Saikaley failed to appear at
    the scheduled time for his July 28 appointment. However, as Dr. Booth explained
    at the December 2010 restriction hearing, Mr. Saikaleys illness left him with memory
    problems and disorganized thinking that undoubtedly contributed to his failure
    to comply.

[22]

When
    Mr. Saikaley missed the July appointment, Dr. Booth initiated his committal to
    the Hospital on the basis that Dr. Booth was unable to monitor the risk that
    Mr. Saikaley presented in the community.

[23]

When
    Mr. Saikaley was apprehended on August 14, he was wearing a piece of metal over
    his groin. While Mr. Saikaley explained that this may have been to protect a
    cyst on his testicle, Dr. Booth saw it as consistent with previous concerns
    about police use of microwave rays. In his view, Mr. Saikaley continued to
    suffer from the same delusion that led to his earlier criminally harassing
    behaviour.
[1]

(4)

Mr. Saikaleys
    Hospitalization

[24]

The
    Hospital detained Mr. Saikaley in its Assessment Unit, which is a double-locked
    secure forensic unit. The Unit, which is described as super-maximum security,
    has no programming for the patients and the patients are not permitted to
    exercise any off-Unit privileges. Mr. Saikaley only left the Unit to attend
    hearings and medical appointments. His detention persisted from August 14, 2010
    through his restriction hearing that concluded on January 18, 2011, the Boards
    decision of February 11, 2011, and for some or all of the 60-day time frame
    that the Board gave the Hospital to release Mr. Saikaley.

(5)

The Delay in Holding
    the Hearing

[25]

While
    the unreasonable delay in holding the restriction hearing is admitted, the
    record does not contain evidence about why the delay happened, nor did the
    Board make any findings on this issue.  Apparently, the hearing moved forward
    on the agreed-upon basis that there would be no attribution of blame.
[2]

[26]

Nonetheless,
    the agreed statement of facts provides some detail about the chronology of
    events. I turn to that chronology of agreed facts because it illustrates the
    seriousness of the breach and the duration of the harm suffered by Mr.
    Saikaley.

[27]

On
    August 18, 2010, the Hospital notified the Board that Mr. Saikaley had been
    admitted. The notification did not ask the Board to schedule a restriction
    hearing.  In any event, the notice was premature because it was sent after Mr.
    Saikaley had been in custody for only four days, rather than after the seven
    days required by the
Criminal Code
. Despite these defects, the Board
    had historically scheduled restriction hearings in response to similarly-worded
    and premature letters from the Hospital.

[28]

On
    September 15, 2010, the Hospital notified the Board of the need for a
    restriction hearing and proposed hearing dates based on Dr. Booths
    availability. The Boards response was that a hearing was not necessary based
    on the material that the Board had received.

[29]

Mr.
    Saikaley wrote to the Board on October 20 pointing out that his civil
    liberties had been illegally restricted since August 14 and that he was
    entitled to a restriction hearing. The Board did not respond to Mr. Saikaley,
    but made a further inquiry of the Hospital, which responded on October 22
    confirming that Mr. Saikaley remained an inpatient.

[30]

On
    October 26, counsel on behalf of the Board informed the Hospital that the Board
    would contact the parties to schedule a hearing. No hearing was scheduled. On
    November 16, the Hospital wrote the Board again, seeking a hearing on an urgent
    basis. The Board did not respond. The Hospital followed up again on November
    24.

[31]

On
    November 29, the Board scheduled the required hearing for December 8. However,
    the three-day hearing did not actually begin until December 22, 2010 and, as I
    have observed, concluded January 18, 2011. The Boards decision and disposition
    were released on February 11, 2011.
[3]
Reasons followed on June 3, 2011.


[32]

On
    this record, it seems that the delay in holding the required hearing resulted
    from a series of unfortunate missteps and decisions on the part of both the
    Hospital and the Board. That said, no findings were made by the Board to
    explain what went wrong. Nonetheless, the parties agree that the delay did not
    result from bad faith or any malice towards Mr. Saikaley.

III.

ISSUES

[33]

The
    appellant and/or
amicus
argue that the Board erred in the following
    ways:

(1)     refusing to grant
    an absolute discharge, particularly on the basis of Dr. Booths evidence;

(2)     allowing the
    Hospital to continue the appellants unwarranted detention for up to 60 additional
    days;

(3)     increasing the
    reporting requirement from monthly to weekly;

(4)     proposing that a
    restriction hearing should be held generally within no more than 30 days; and

(5)     failing to require
    the Board and the Hospital to review their procedures and conduct staff
    education to ensure compliance with the
Charter
and the
Criminal
    Code
.

IV.

ANALYSIS

(1)

Standard of Review

[34]

The
    standard of review was not a matter of controversy. Section 672.78(1) of the
Criminal
    Code
provides that an appeal may only be allowed if a Board order is
    unreasonable or cannot be supported by the evidence, is based on a wrong
    decision on a question of law, or gives rise to a miscarriage of justice.

[35]

The
    Supreme Court of Canada has instructed appellate courts not to be too quick to
    overturn a review boards expert opinion on how best to manage a patients
    risk to the public (citations omitted):
R. v. Conway,
2010 SCC 22,
    [2010] 1 S.C.R. 765, at para 95. However, the Boards risk assessment and
    disposition can be considered unreasonable when not supported by reasons that
    can bear even a somewhat probing examination:
Mazzei v. British Columbia
    (Director of Adult Forensic Psychiatric Services),
2006 SCC 7, [2006] 1
    S.C.R. 326, at para. 17.

[36]

Deference
    will generally be accorded to a tribunals interpretation of its home statute
    or statutes that are closely connected to its function, and may also be
    warranted where a tribunal has developed expertise in applying a general rule
    of common or civil law in specific statutory contexts:
Dunsmuir v. New
    Brunswick
, 2008 SCC 9, [2008] 1 S.C.R. 190, at para. 54. Correctness is
    the appropriate standard of review for constitutional questions, particularly
    questions of
Charter
interpretation: see
Barrie Public Utilities
    v. Canadian Cable Television Assn.,
2003 SCC 28, [2003] 1 S.C.R. 476, at
    para. 66 and
United Food and Commercial Workers, Local 1518 (U.F.C.W.) v.
    KMart Canada Ltd.,
[1999] 2 S.C.R. 1083, at paras. 69-70. However, where
    the question is one of discretion, deference usually applies automatically: see
Dunsmuir
, at para. 53. The determination of an appropriate s. 24(1)
Charter
remedy generally involves an exercise of discretion:
R. v. Carosella
, [1997]
    1 S.C.R. 80, at para. 48.

(2)

The Legislative
    Context

(a)

The
Criminal

Code

[37]

It
    is important to review the Boards decision in the context of Part XX.1 of the
Criminal
    Code
, which deals with those who have been found not criminally
    responsible on account of mental disorder. Such a verdict diverts the person to
    a stream that provides care under the supervision of a hospital: see
Conway
,
    at paras. 87-88.

[38]

In
    crafting a disposition for a NCR accused that is the least onerous and least
    restrictive, s. 672.54 of the
Criminal Code
requires the Board to take
    into consideration the need to protect the public from dangerous persons, the
    mental condition of the accused, the reintegration of the accused into society
    and the other needs of the accused. To achieve this balance, the
Criminal
    Code
provides three possible dispositions: an absolute discharge, a
    conditional discharge, or a detention order.

[39]

The
    Board only has jurisdiction to grant an absolute discharge if the patient is not
    a significant threat to the safety of the public. A patient is not a significant
    threat unless the patient poses a real risk of serious physical or psychological
    harm to the public arising from conduct that is criminal in nature:
Conway,
at para. 91, citing
Winko v. British Columbia (Forensic Psychiatric
    Institute),
[1999] 2 S.C.R. 625, at paras. 57 and 62.

[40]

After
    the patient is first declared NCR, the court or Board makes its initial
    disposition (s. 672.47). The Board reviews its disposition annually to ensure
    that it continues to meet the least onerous and least restrictive standard (s.
    672.81(1)). The Board may also hold a discretionary hearing at any time (s.
    672.82). Finally, the Board must hold a restriction hearing to review a hospitals
    decision to significantly increase the restriction on the liberty of the
    accused (s. 672.81(2.1)). At a restriction hearing, the Board has the authority
    to alter the patients disposition as it considers appropriate (s. 672.83(1)).

[41]

In
    crafting an initial detention order, the Board typically provides the person
    in charge of the hospital with a broad range of conditions for the patients
    care. These conditions may be flexible, individualized, [and] creative,
    although they may not include conditions that prescribe the patients treatment:
    see
Conway,
at paras. 94 and 97. See also s. 672.55(1) of the
Criminal
    Code
and
Mazzei
, at paras. 50-54. With this flexibility, the
    hospital can exercise its discretion to decide whether hospitalization or
    community living best balances the goals set out in the
Criminal Code
.
    The hospital may also exercise its discretion to increase or decrease
    restrictions on the patients liberty during the continuance of the
    disposition.

[42]

However,
    as I have already explained, if a hospital significantly increases the patients
    restrictions for more than seven days, it must give notice to the Board (s.
    672.56(2)) and the Board must review those restrictions as soon as practicable
    after receiving the notice (s. 672.81(2.1)).

[43]

As
    this court pointed out in
R. v. M.L.C.,
2010 ONCA 843, (2010) 104 O.R.
    (3d) 450, at paras. 34-35, the Board reviews the Hospitals decision to ask
    whether it met the least onerous least restrictive standard at the time it was imposed
    and whether it continued to do so at the time of the restriction hearing.

(b)

The
Charter

[44]

In
Conway
, the Supreme Court concluded that the Board is a court of
    competent jurisdiction for the purpose of determining whether there has been a
    breach of the
Charter
. In that case, by way of a
Charter
remedy, Mr. Conway requested an absolute discharge and terms regarding his
    treatment and housing. At para. 85, the Supreme Court instructed that the
    proper approach to the issue was to ask first whether the remedies sought were
    ones that Parliament appeared to have anticipated would fit within the
    statutory scheme governing the Ontario Review Board. Thus, the Board must look
    first within the confines of its own statutory mandate for the appropriate
    remedy, exercising its discretion in accordance with
Charter
values:
    see
Conway
, at para.103.

[45]

No
    remedy is available for a
Charter
breach if it is expressly prohibited
    by Part XX.1. Thus, Mr. Conway was not entitled to an absolute discharge or to a
    treatment order because those remedies were expressly prohibited by Part XX.1:
Conway,
at para. 97.

[46]

The
    Supreme Court observed that, subject to these prohibitions, the Board may use
    its statutory jurisdiction to include conditions that are flexible,
    individualized, [and] creative in order to supervise the patient in a
    responsive,
Charter
-compliant fashion and that
Charter
wrongs can be effectively vindicated through the exercise of statutory powers
    and processes:
Conway
, at paras. 94 and 103.

[47]

In
    my view, this guidance is sufficient to deal with the issues in this appeal.
    Accordingly, it is unnecessary to consider whether
Conway
,
    particularly having regard to the wording of paragraph 103, leaves open the
    possibility of a stand-alone
Charter
remedy in another case.

[48]

I
    turn to apply
Conway
to the specific remedies sought by Mr. Saikaley
    in this case.

(3)

Application to this
    Case

(a)

Absolute
    Discharge

[49]

Mr.
    Saikaley sought an absolute discharge as the appropriate remedy for the breach.
    Mr. Saikaleys argument on this point included challenges to the reliability of
    Dr. Booths evidence.  Indeed, Mr. Saikaley successfully highlighted some
    inconsistencies in Dr. Booths testimony at the restriction hearing.

[50]

However,
    the Board concluded on all the evidence that it accepted that Mr. Saikaleys
    mental illness continued to burden him with the type of delusions that led to
    his earlier criminally harassing behaviour. As a result, the Board concluded
    that Mr. Saikaley continued to pose a significant risk to the safety of the
    public.

[51]

In
    addition, the evidence as a whole strongly supported the Boards conclusion that
    a detention disposition (albeit one that permits him to live in the community
    in accommodation approved) is the least onerous least restrictive.

[52]

Thus,
    there is no error in the Boards finding that Mr. Saikaley needed adequate
    monitoring of his mental state (and thereby his risk) and that his treatment
    team must have the ability to closely supervise and monitor him. Since Mr.
    Saikaley posed a significant threat, the
Criminal Code
precluded the
    Board from granting him an absolute discharge no matter how serious the breach
    and its effect on Mr. Saikaley.

[53]

In
    any event, an absolute discharge would not have been available to Mr. Saikaley
    under s. 24(1) of the
Charter
. That provision limits a remedy to one
    that is appropriate and just in the circumstances. It would have been neither
    appropriate nor just to Mr. Saikaley or the public to release him into the
    community without supervision.

[54]

I
    would not give effect to this ground of appeal.

(b)

Return
    to the Community Within 60 Days

[55]

Amicus
challenges the decision to give the Hospital up to 60 days to release Mr.
    Saikaley, particularly in light of the Boards decision that Mr. Saikaley could
    be managed in the community. In arriving at that decision, the Board rejected
    Dr. Booths opinion that Mr. Saikaleys ongoing detention was necessary. The
    Board did not agree that Mr. Saikaleys behaviour in expressing his intention
    to report staff [as well as Dr. Booth] to their respective professional bodies
    amounted to a threat that justified his ongoing detention. The Board also observed
    that Mr. Saikaley had complied with the Hospitals telephone restriction. In
    his testimony, Mr. Saikaley also expressed a willingness to comply with a
    weekly reporting requirement.

[56]

Significantly,
    the Board observed that Mr. Saikaley had lived untreated in the community for
    three years without incident. On the basis of the evidence, the Board concluded
    that Mr. Saikaley could be managed in the community, even while he remains
    untreated and that his continued detention was not necessary. However, the Board
    provided no explanation for the proposed 60-day delay in Mr. Saikaleys release
    other than to say that such a delay would permit the Hospital to implement a
    plan to safely return Mr. Saikaley to community living.

[57]

The
    Board provided no suggestion as to what that plan would entail, other than a
    more frequent reporting requirement. In those circumstances, it is necessary to
    look at the record before the Board to see whether the decision to grant the
    Hospital up to 60 days to release Mr. Saikaley was supported by the evidence.

[58]

However,
    the evidence only demonstrated a plan to return Mr. Saikaley to his apartment
    with the anticipated ongoing support of his family. It may have been that the
    Hospital needed a brief time to ensure that Mr. Saikaleys living arrangements
    were appropriate and to put in place a reporting schedule that would
    accommodate his difficulties with memory and disorganized thinking.  It also may
    be that the Board considered that a delay would give the Hospital the
    opportunity to take action if any new issues arose between the end of the
    hearing in January and its decision in February. However, neither the record
    nor the Boards reasons suggest either of these considerations led to its
    decision to impose the delay. Moreover, neither consideration would explain the
    length of the delay.

[59]

In
    my view, this aspect of the Boards decision does not stand up to even a
    somewhat probing examination. I would conclude that the proposed 60-day delay
    in returning Mr. Saikaley to the community is unreasonable.

[60]

In
    addition, the imposition of the unexplained delay is not consistent with the
    guidance given in
Conway
that the relief granted should be in
    accordance with
Charter
values. A further unwarranted detention would
    not be in accordance with those values.

[61]

I
    would allow the appeal to the extent of deleting the 60-day delay imposed by
    the Board. I would not substitute any different time period because the issue
    has been rendered moot by the passage of time.

(c)

Weekly
    Reporting Requirement

[62]

Mr.
    Saikaley challenges the Boards decision to increase his reporting requirement
    from monthly to weekly. Although he testified that he would cooperate with such
    a requirement, it is his position that its imposition was not justified on the
    record. I do not agree.

[63]

While
    the Board did not expressly address this issue, it is implicit in its reasoning
    that the increased reporting requirement was an important component of its decision
    to release Mr. Saikaley to live in the community with supervision. The Board
    has indicated that this requirement will enable the treatment team to assess
    Mr. Saikaley with more frequency and closely monitor his mental health status. Given
    the concern of managing Mr. Saikaleys risk in the community, the increased
    reporting requirement is a reasonable condition that is entitled to deference.

[64]

Accordingly,
    I would not give effect to this ground of appeal.

(d)

Hearing
    As Soon As Practicable - Within 30 Days

[65]

No
    issue was taken with the Boards guidance that a hospital must give detailed
    written notice as soon as practicable after the expiration of the seven-day
    period and the hospital must follow up if the Board fails to schedule a timely restriction
    hearing.  However,
amicus
takes issue with the Boards unexplained conclusion
    that as soon as practicable in s. 672.81(2.1) of the
Criminal Code
means
    that a restriction hearing must generally be held within no more than 30 days
    from the date notice is received.

[66]

The
    Board made this finding after observing correctly that a restriction hearing
    should be timely and that any delay should not be prolonged. However, there was
    no evidence to support the 30-day time frame. It is also difficult to justify in
    this case given the fact that the Board made no finding about what caused the
    delay. In addition, there was no evidence before the Board from an
    administrative perspective about the time frame generally necessary to schedule
    a restriction hearing.

[67]

On
    appeal,
amicus
argues that as soon as practicable should be interpreted
    to mean a period of 7 to 14 days after receipt of the required notice.
Amicus
analogizes to the time frame within which the Ontario Consent and Capacity
    Board holds hearings under the
Health Care Consent Act
,
1996,
S.O.
    1996, c. 2. In oral argument
,

amicus
also analogized to
Criminal
    Code
time frames for bail hearings.

[68]

In
    my view, these analogies are not helpful. The
Health Care Consent Act
,
    s. 75(2), specifies that a hearing must begin within seven days after the
    receipt of an application.  Similarly, the bail provisions of the
Criminal
    Code
provide clear time periods within which an arrested person must be
    brought before a court. However, Parliament did not impose a set time frame with
    respect to restriction hearings. Instead, Parliament provided flexibility with
    its choice of the language as soon as practicable. From this plain language
    emerges Parliaments clear intention that the restriction hearing be set, held
    and concluded expeditiously. Undoubtedly, this is because an expeditious
    hearing provides an important safeguard in all cases where a patients liberty
    has been significantly restricted.

[69]

In
    the absence of evidence or explanation for the 30-day time period, I would
    allow the appeal to the extent of setting aside the Boards reference to that time
    frame.

(e)

Review
    Procedures and Educate Staff

[70]

Finally,
amicus
argues that the Board should have included a requirement that both
    the Board and the Hospital review their procedures and educate their staff
    concerning compliance with the requirements for holding a restriction hearing.

[71]

The
    Boards decision expressly outlines the requirement for a timely restriction
    hearing. In my view, the Board did not err in leaving the particulars of
    implementation to the institutions, particularly in light of the myriad of
    options available: see
Mahe v. Alberta
, [1990] 1 S.C.R. 342, at p.
    393;
Eldridge v. British Columbia,
[1997] 3 S.C.R. 624, at para. 96. See
    also Robert J. Sharpe and Kent Roach,
The Charter of Rights and Freedoms,
4th

ed. (Toronto: Irwin Law, 2009), at pp. 378-380, for more discussion
    regarding declaratory relief as a remedy.

[72]

It
    is not for the court to administer the minutiae of the institutions
    implementation. I would give the Boards remedy the deference to which it is
    entitled. I would also observe that all institutions responsible for the
    vulnerable community of detained NCR patients, including the courts, are
    obliged to ensure that the hearings to which patients are entitled are
    conducted and a decision is rendered as expeditiously as is practicable.

V.

RESULT

[73]

Accordingly,
    I would allow the appeal to the extent of removing the 60-day delay on the
    patients return to the community. In addition, I would remove the 30-day
    suggested period for holding a restriction hearing and leave the time frame as
    specified in the
Criminal Code
 as soon as practicable after
    receiving the hospitals notice.  I would otherwise dismiss the appeal.

Released: Feb. 10, 2012                               S.E.
    Lang J.A.

WW                                                                 I
    agree W. Winkler C.J.O.

I
    agree David Watt J.A.





[1]
On the basis of an assessment conducted after Mr. Saikaley was apprehended, Dr.
      Booth concluded that Mr. Saikaley was incapable of making his own treatment
      decisions. This conclusion was upheld by the Consent and Capacity Review Board.
      Apparently, that decision was under appeal at the time of the Board hearing. We
      were told by counsel that it remained outstanding at the time the appeal in
      this court was heard.



[2]
This is based in part on the January 4, 2011 transcript of the Board hearing,
      at p. 234 where the Alternate Chair commented to the Hospital counsel that
      "there was an agreement we not ascribe blame".



[3]
Pursuant to s. 672.83(1) of the
Criminal Code
, when the Board conducts
      a restriction hearing under s. 672.81(2.1), the Board must review the
      disposition made in respect of the patient and may make any other disposition
      it considers to be appropriate in the circumstances. This explains why the
      Board issued both a decision and a disposition.



